Citation Nr: 1754485	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-15 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than September 17, 2003 for the award of retroactive accrued benefits for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  He passed away in October 2009.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to service connection for ischemic heart disease for the purpose of entitlement to retroactive benefits, with an effective date of September 17, 2003.  The appellant appealed the effective date assigned.

In January 2017 the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In this case, the appellant seeks an effective date of March 14, 1998 for the grant of service connection for ischemic heart disease, the date, she asserts, that the Veteran first filed a claim of entitlement to service connection for a heart condition.   
The electronic claims file as currently constituted does not contain the bulk of the procedural and medical evidence in this case.  The August 2012 rating decision notes that, at that time, the claims file included medical evidence such as treatment records from the Walla Walla VA Medical Center, Dr. Kean/St. Joseph, and Sacred Heart Medical Center.  This medical evidence is not associated with the electronic claims file, nor are the procedural documents from the Veteran's claims of entitlement to service connection for a heart condition.  The Board notes that during the hearing, the appellant's representative stated that several volumes of evidence are waiting to be scanned from a paper file to the electronic claims file.  

Given the foregoing, the Board finds that the case must be remanded to direct the RO to transfer any evidence from paper claims file(s) into the electronic claims file.  If no additional paper records can be obtained and transferred to the claims file, the RO should issue a formal finding of unavailability concerning these records.  

Accordingly, the case is REMANDED for the following action:

Transfer any and all records from any paper file(s) into the electronic claims file.  If there are no additional records which can be uploaded into the electronic claims file, issue a formal finding of unavailability explaining the attempts to locate the records and upload them into the electronic file.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




